Citation Nr: 0415399	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran submitted a June 2003 
statement that he wanted to reopen all claims that were 
previously denied due to lack of service medical records 
because he had received a letter that his service medical 
records had been found.  The Board refers this matter to the 
RO for the appropriate development.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The evidence does not show that the veteran engaged in 
combat with the enemy. He has provided no evidence or reports 
of stressful events during service as a cause for his claimed 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R.    §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an October 2002 rating decision, a July 
2003 statement of the case and a September 2003 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, the Board's letter to the veteran dated 
in April 2002 explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to identify and secure 
evidence relevant to the appeal, and asked the veteran to 
submit or authorize the release of additional evidence.  
Furthermore, the October 2002 RO decision and the July 2003 
statement of the case included the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available VA medical records and scheduled the veteran for an 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

Finally, as the veteran and his representative have been 
fully apprised of the rights and obligations under the VCAA, 
and have had ample opportunity to present evidence and 
argument in support of the appeal, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.   Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements. Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See Gaines v. West, 11 Vet. App. 353 
(1998) (specific finding required as to whether the veteran 
engaged in combat with the enemy).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

The veteran seeks service connection for PTSD.  The Board 
notes that the veteran has received VA psychiatric treatment.  
April 1996 VA consultation records sought a psychiatric 
evaluation because the veteran was having post-service 
readjustment problems and in order to rule out PTSD.  
Following a January 1997 screening, where the veteran 
reported war stressors, including seeing three other soldiers 
being blown up by a land mine and having a bullet fly by his 
head, the examiner's impression was dysthymic disorder with 
possible recurrent major depression.  In February 1997 the 
veteran was diagnosed with intermittent explosive behavior 
and ruled out dysthymia, mood disorder secondary to medical 
condition and major depression.  The associated DSM IV 
criteria were anger outburst, threats to family, labile mood, 
poor family functioning, sleep disturbances, decreased 
appetite and concentration.  A March 1996 rating decision 
denied service connection for dysthymic disorder because it 
was not seen in or caused by service.

The veteran submitted his claim for service connection for 
PTSD in January 2002.  VAMC treatment records reveals that 
the veteran was screened for PTSD in August 2000 and the 
impression was adjustment disorder with mixed features and 
ruled out PTSD.  Moreover, an October 2002 psychiatric note 
related that when the veteran was asked about stressors he 
stated that his girlfriend was pregnant with someone else's 
child.  Consequently, an October 2002 rating decision denied 
service connection for PTSD because the veteran did not have 
a diagnosis of such condition.

The veteran filed a timely notice of disagreement in January 
2003.  The Board notes that it is not until January 2003 that 
there is medical evidence of record provides a diagnosis of 
PTSD.  A VA physician and social worker both provided 
statements in January 2003 that the veteran is "considered 
totally and permanently disabled due to a diagnosis of Post 
Traumatic Stress Disorder."  However, although these 
statements diagnose the veteran with PTSD they do not 
attribute an etiology to the condition nor a basis for their 
conclusions.  

Additionally, a VA readjustment-counseling therapist 
submitted a February 2003 statement in the veteran's behalf 
following three sessions between January and February 2003.  
She asserted that the veteran reported several traumatic 
experiences during his tour of duty including witnessing a 
team of combat engineers trying to diffuse a mine and being 
blown up and that he later stepped on a mine himself and 
required the assistance of combat engineers to rescue him.  
The veteran also recounted that he arrived in Saudi Arabia, 
after his unit, onboard an airplane that had to make an 
emergency landing, after the landing gear failed.  The 
therapist listed the veteran's symptomatology as recurring 
nightmares and intrusive thoughts of Desert Storm; restricted 
range affect; avoidance of activities and conversations that 
arouse traumatic memories; angry outbursts and irritability; 
hypervigilance and an exaggerated startle response.  

Notwithstanding the aforementioned diagnoses of PTSD, the 
Board notes that subsequent VA treatment records are negative 
of a diagnosis of or treatment for PTSD.  VA treatment 
records from February to August 2003 solely recount treatment 
for major depression with psychotic features.  Moreover, a 
March 2003 entry notes that the veteran "denied symptoms 
associated with a primary diagnosis of PTSD and will not be 
admitted into PCT for treatment."

Finally, the Board notes that the veteran's service medical 
records are unavailable.  Additionally, there is no evidence 
of record that the veteran engaged in combat.  In light of 
this, the veteran was requested in April 2002 to furnish 
detailed information regarding stressful incidents or events 
during service that he claims caused or contributed to the 
development of PTSD.  The veteran did not respond to this 
request for evidence.  In the absence of combat related 
stressors the veteran must provide specific dates of the 
incidents described or persons involved in order to allow for 
independent verification of the stressors.  The veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  The record must contain 
credible supporting evidence that corroborates the veteran's 
testimony or statements. Cohen, 10 Vet. App. at 147; Moreau, 
9 Vet. App. at 395.  

Accordingly, the Board finds that the probative value of the 
evidence indicating that the veteran has PTSD is outweighed 
by the contrary evidence of record and the fact that specific 
details relating to traumatic events have not been verified.  
The Board acknowledges the veteran's contention that any 
current psychiatric disorder he currently has is related to 
service, however, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu, 2 Vet. at 482; Moray, 5 
Vet. App. at 211.  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.  


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



